Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 20, 2015

                                            No. 04-14-00656-CV

                     IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                             A Texas Limited Liability Company

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On September 18, 2014, relator filed a petition for writ of mandamus. On November 24,
2014, this court issued an order abating the mandamus proceeding for the parties to participate in
mediation. On February 17, 2015, the real party in interest filed a motion seeking to lift the
abatement, dismiss the mandamus proceeding as moot, and direct the trial court to set the
underlying matter for trial. The relator is ORDERED to file a response to the real party in
interest’s motion in this court no later than February 27, 2015.

           It is so ORDERED on February 20, 2015.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.